In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00096-CV




                     IN THE INTEREST OF Z.H. AND Z.H., CHILDREN




                            On Appeal from the 307th District Court
                                     Gregg County, Texas
                                Trial Court No. 2020-1156-DR




                          Before Morriss, C.J., Stevens and Carter,* JJ.



______________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                             ORDER

        Our review of the Appellant’s brief in this matter indicates that it contains the identities

of the minor children at issue in this parental-rights termination case in violation of Rule 9.8 of

the Texas Rules of Appellate Procedure. Rule 9.8(b) states,

               (b)      Parental-Rights Termination Cases. In an appeal or an original
        proceeding in an appellate court, arising out of a case in which the termination of
        parental rights was at issue:
                        (1)     except for a docketing statement, in all papers submitted to
               the court, including all appendix items submitted with a brief, petition, or
               motion:
                                (A)    a minor must be identified only by an alias unless
                        the court orders otherwise . . . .

TEX. R. APP. P. 9.8(b)(1)(A) (second, third, and fourth emphases added); see also TEX. R. APP. P.

9.9. The appellant’s brief contains the real names of the minor children under the Statement of

the Case section of the brief, as well as in the Order of Termination contained in the appendix to

the brief.

        To protect the identity of the children, we hereby strike the Appellant’s brief and order

that appellant refile his brief using only aliases for the minor children, in accordance with Rule

9.8 of the Texas Rules of Appellate Procedure. We further order that Appellant’s corrected brief

by refiled on or before January 26, 2022. We note that this is not a license for Appellant to

revise the substance of his brief.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: January 19, 2022


                                                 2